Citation Nr: 1000587	
Decision Date: 01/05/10    Archive Date: 01/15/10

DOCKET NO.  03-11 814A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a cervical spine 
disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

P. Childers, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1967 to 
September 1970.  This case comes before the Board of 
Veterans' Appeals (Board) on appeal from a July 2002 rating 
decision by a Department of Veterans Affairs (VA) Regional 
Office (RO).  

In March 2004 the Veteran testified before a Veterans Law 
Judge who has since left the Board.  The transcript of that 
hearing is of record.  

In August 2004 the matter was remanded for additional 
development, including provision to the Veteran of a VA 
Compensation and Pension examination.  A VA Compensation and 
Pension examination was duly conducted in October 2004; and 
the report has been associated with the claims file.  Stegall 
v. West, 11 Vet. App. 268, 270-71 (1998).  

In April 2005 the Veteran was notified that the judge 
presiding over his appeal was no longer employed by the 
Board, and offered the opportunity for a new hearing.  In 
correspondence received by the Board in April 2005 the 
Veteran requested a new hearing.  

In April 2008 the Veteran testified before the undersigned 
Acting Veterans Law Judge at a Board hearing in Washington, 
D.C.  The transcript of that hearing has been associated with 
the claims file.

In October 2008 the Board again remanded the matter for 
further development, including provision to the Veteran of 
another VA Compensation and Pension examination.  The report 
of that examination, which was duly conducted in May 2009, 
has been associated with the claims file.





FINDINGS OF FACT

1.  The Veteran complained of neck stiffness on one occasion 
during service, there is no record of any complaints, 
diagnosis, or treatment for a neck disorder for decades 
thereafter, and there are medical statements opining that the 
Veteran's current neck disability is unrelated to service.

2.  The Veteran's current cervical spine disorder is not 
linked to a service-connected disability.


CONCLUSION OF LAW

A cervical spine disorder was not incurred during active 
military service; may not be presumed to have been incurred 
during active military service; and is not secondary to a 
service-connected disability.  38 U.S.C.A. §§ 1101, 1110, 
5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2009).  


Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA amended VA's duties to notify and to assist a 
claimant in developing information and evidence necessary to 
substantiate a claim.  38 U.S.C.A. §§ 5103(a), 5103A; 38 
C.F.R. § 3.159.

Duty to Notify

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate a claim, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide.

Also, the VCAA notice requirements apply to all five elements 
of a service connection claim. The five elements are: (1) 
Veteran status; (2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The VCAA notice must be provided to a claimant before the 
initial unfavorable adjudication by the RO.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

The RO provided VCAA notice by way of letters dated in 
February 2002, September 2004, and November 2008.  The 
Veteran was notified of the type of evidence needed to 
substantiate his claim for service connection, namely, 
evidence of an injury or disease or event, causing an injury 
or disease, during service; evidence of current disability; 
and evidence of a relationship between the current disability 
and the injury or disease or event, causing an injury or 
disease, during service.  The notice included a listing of 
evidentiary sources other than service records to support the 
claim. 

The Veteran was also notified that VA would obtain service 
records, VA records, and records of other Federal agencies 
and that he could submit records not in the custody of a 
Federal agency, such as private medical records or authorize 
VA to obtain private medical records on his behalf.

As for content of the VCAA notice, the letters substantially 
complied with the specificity requirements of Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (identifying evidence to 
substantiate a claim and the relative duties of VA and the 
claimant to obtain evidence); of Charles v. Principi, 16 Vet. 
App. 370 (2002) (identifying the document that satisfies VCAA 
notice); and of Dingess v. Nicholson, 19 Vet. App. 473 
(notice of the elements of the claim, except for degree of 
disability assignable and effective date of the claim).  
Although notice of how VA determines disability ratings and 
effective dates was issued after the rating decision, since 
service connection is being denied, no disability rating or 
effective date will be assigned, so there is no possibility 
of any prejudice to the Veteran.  



Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  The duty to assist also includes 
providing a medical examination or obtaining a medical 
opinion when such is necessary to make a decision on a claim.  
38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4)(i)(C); 
McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

In this case the RO has obtained service treatment records.  
Private medical records have also been obtained and 
associated with the claims file.  In addition, the Veteran 
was accorded multiple Compensation and Pension examinations 
with regard to his claim for service connection.  

As there is no evidence of any additional pertinent evidence 
that is available but not associated with the claims file, 
the Board concludes that no further assistance to the Veteran 
in developing the facts pertinent to his claim is required to 
comply with the duty to assist.


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran seeks service connection for a cervical spine 
disorder.  During his April 2008 Board hearing he testified 
that "the neck injury happened - or started my first night 
of Vietnam."  He testified that during a "hit" he rolled 
off the top bunker the wrong way and hit his neck and 
shoulder on a wall locker.  He further testified as follows:

Being young, at that time, I just shook 
it off, and I did go once to have it 
checked, and it's in the records.  Then, 
I came back and got out of the service, 
and then I joined the [R]eserves.  Well, 
no, I didn't mention the neck injury, 
because I wanted to stay in the reserves.

He testified that he was diagnosed during service with 
"myelitis or something like that;" and reiterated that it 
was in the records.  He added that his first post-service 
treatment was in or around 1976.

Service connection will be granted if it is shown that the 
Veteran suffers from a disability contracted in the line of 
duty while in active military service.  38 C.F.R. §§ 3.303, 
3.304.  Service connection may also be granted for any 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred during active military service or is 
secondary to a service-connected disability.  38 C.F.R. § 
3.303(d), 3.310(a).  In addition, some chronic diseases, 
including arthritis, may be presumed to have been incurred in 
service, if they become manifest to a degree of ten percent 
or more within one year of the date of separation from 
service.  38 U.S.C.A. §§ 1101(3), 1112(a); 38 C.F.R. 
§§ 3.307(a), 3.309(a).  It is the policy of VA to administer 
the law under a broad interpretation, consistent with the 
facts in each case, with all reasonable doubt to be resolved 
in favor of the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102.

Service treatment records include a report made in June 1968, 
which reads as follows: "Pt. requests something to remove 
stiffness from neck.  Pt. playing basketball last night, hit 
in neck.   . . . Imp:  Myositis."  

Private medical records chronicle a long history of left 
shoulder pain, but there is no record of any complaints of or 
treatment for neck pain prior to 2000.  A private treatment 
record dated in January 1992 informs that a physical 
examination found the neck with full range of motion and no 
pain; but a private treatment record dating from March 2000 
shows evidence of a neck disorder.  An MRI of the cervical 
spine in May 2001 found desiccation at all levels except for 
the C2-3 and C7-T1 levels.  In November 2001 the Veteran 
underwent laminectomies at C3-C7 and T1.

In October 2004 the Veteran was accorded a VA Compensation 
and Pension examination.  During the examination he reported 
the onset of neck pain in 1968, while stationed in New 
Jersey.  He was unable to recall any specific injury during 
service.  He later reported to the examiner that he had been 
mugged on a visit home, and had sustained trauma to the left 
side of his neck with neck pain for a few days.  The examiner 
noted that the June 1968 service treatment record referred to 
stiffness in the neck during a game of basketball.  The 
examiner also noted that no spine abnormalities were reported 
or detected during the separation examination.

X-rays taken pursuant to the examination found significant 
cervical spondylosis, and showed postoperative changes of the 
cervical spine with hardware in place.  Diagnosis was 
"degenerative disease of the cervical spine, with 
significant cervical spondylosis on X-ray."  The examiner 
added as follows:

It is unclear to me, whether there was 
osteomylitis found at the time of surgery 
in September 2001, or whether this 
developed shortly thereafter, requiring 
prolonged antibiotic treatment.  The 
clinical examination at this time 
includes evidence of residual cervical 
myelopathy with paraparesis left leg 
worse than right and sensory deficits in 
the legs, with marked limitation in 
walking ability.  In addition, he has 
markedly reduced ROM [range of motion] in 
the cervical more than lumber spine, in 
part due to the cervical spine surgery 
with hardware placement.  

While these neurological deficits are 
clearly documented, the connection with 
his military service is uncertain and an 
association with any injury during his 
military service appears unlikely.  In 
retrospect, he probably had a cervical 
muscle strain in 1968, labeled 
"myositis" at that point.  There is no 
evidence for bony injury at that time, 
and he has several normal spine 
examinations documented in the subsequent 
years.  An association between this 
injury in 1968 or other injury in 1969 
that he did not seek medical attention 
for with the cervical degenerative spine 
disease that manifested itself more than 
30 years later appears unlikely.  In 
addition, it is not likely that the 
longstanding shoulder problems were the 
cause of his cervical spine disease.

In March 2005 a private physician wrote that he had reviewed 
the Veteran's claims file, and averred that the Veteran 
should be "evaluated for systemic spine diseases such as 
ankylosing spondylitis."  He went on to state that if a 
chronic multilevel systemic disease was found, the case 
should be reevaluated for service connection "because these 
types of diseases are slowly progressive over time and would 
predispose him to his current spine disabilities."

In May 2009 the Veteran was accorded another VA Compensation 
and Pension examination.  During the examination he said that 
he injured the left side of his neck on a wall locker while 
in Vietnam in May 1969.  He next reported the onset of neck 
pain in the late 1980's/early 1990s.  The examiner noted that 
service treatment records showed that the Veteran was treated 
on one occasion in June 1968 for neck stiffness, and noted 
that the diagnosis was myositis.  The examiner also noted 
that post-service spinal examinations dating from 1973 to 
1996 were unremarkable.  He further noted that x-rays taken 
in 2000 of the cervical spine showed cervical spondylosis, 
and that the Veteran had undergone surgery for cervical 
osteomyelitis with epidural phlegmon and cervical stenosis in 
November 2001.  

Physical examination found no ankylosis or objective 
abnormalities of the cervical sacrospinals, but the examiner 
noted that range of motion was reduced.  Diagnosis was 
"status post cervical laminectomy and cervical fusion C3-T1 
for cervical osteomyelitis, epidural phlegmon and cervical 
stenosis."  According to the examiner, "the 
condition/disability cervical spine disorder is not caused by 
or a result of military service.  He explained as follows:

Based on review of all medical records 
available, history and exam today it is 
my opinion that this patient cervical 
spine disorder is not caused by or a 
result of injury and/or condition in the 
military.  During his service there was 
only one occasion when the patient had 
medical evaluation for complaints of neck 
stiffness, on 6/28/1968.  At this 
evaluation his complaints were very non 
specific, the findings were unremarkable 
and did not even require imaging study.  
Most of his current symptoms of neck pain 
are related to his cervical spine surgery 
in 2001 which is unrelated to his service 
in the military.  The association between 
his complaints of neck stiffness on one 
occasion in the military and the later 
diagnosed degenerative changes of 
cervical spine is also very unlikely.

Analysis

The Board has considered the March 2005 private physician's 
letter stating that a systemic disease of the cervical spine, 
such as ankylosing spondylitis, should be considered.  
However, a review of the extensive medical treatment records 
shows no indication that the Veteran experienced a systemic 
disease of the cervical spine that is related to service.  
Additionally, the May 2009 VA examiner reviewed the Veteran's 
claims file, which includes the March 2005 letter, and came 
to the conclusion that the Veteran's current cervical spine 
disorder is unrelated to military service.  The Board does 
not find that the March 2005 private physician letter 
provides any probative evidence that the Veteran's current 
cervical spine disability is related to service.

The evidence confirms that the Veteran was treated for neck 
pain on one occasion during service, but there is no evidence 
of any continuity of symptomatology.  In fact, the earliest 
medical evidence since the June 1968 event derives from 
private medical records dated in March 2000; over 30 years 
after service; and the Board finds this significant lapse in 
time between the lone in-service complaint of neck pain and 
the post-service onset of neck pain to be highly probative 
evidence against the Veteran's claim.  See Maxson v. Gober, 
230 F.3d 1330 (Fed. Cir. 2000) (a significant lapse in time 
between service and post-service medical treatment may be 
considered as part of the analysis of a service connection 
claim.  There is also no probative medical opinion evidence 
of a link to service.  38 C.F.R. § 3.159(a)(2); Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992) (where, as here, the 
determinative issue involves a question of medical diagnosis 
or causation, only individuals possessing specialized medical 
training and knowledge are competent to render such an 
opinion).  In this regard the Board notes that the Veteran 
has been accorded two VA Compensation and Pension 
examinations, and both examiners have opined that the 
Veteran's current neck disorder is not related to service.  
The Board finds these opinions, which were each based on 
personal examinations of the Veteran and review of the claims 
file, and which each included a detailed rationale for the 
examiner's opinion, to be highly probative evidence against 
the Veteran's claim.  

The Veteran argues that his claim should be considered under 
the provisions of 38 U.S.C.A. § 1154(b), which provide that 
service connection for a combat-related injury may be based 
on lay statements.  

Service personnel records confirm that the Veteran served in 
Vietnam during the Vietnam conflict; however, a June 1968 
treatment record, compiled while the Veteran was stateside, 
shows the Veteran with neck pain after a game of basketball, 
and there is no other record of neck pain in service 
treatment records.  Based on this evidence alone the 
Veteran's neck pain was not incurred during combat.  See 
VAOPGCPREC 12-99 (defining the meaning of combat).  Moreover, 
the Veteran himself has presented conflicting, and therefore 
unreliable, testimony regarding the onset of his neck pain.  
In 1973 he testified that he had injured his left shoulder in 
a fall down the steps of a T-39 aircraft while carrying two 
50 pound mailbags.  In March 2004 and in April 2008 he 
testified that prior to the mailbag incident he first injured 
his left shoulder and neck in a fall from his bunk during a 
rocket attack in Vietnam, with subsequent neck pain secondary 
to his shoulder injury.  He testified that when he eventually 
reported for treatment for his neck pain he was told that it 
was myelitis.  However, the only record of any neck 
complaints during service was in 1968; prior to the Veteran's 
service in Vietnam.  In this regard the Board notes that the 
June 1968 service treatment record, which documents 
complaints of neck stiffness and reflects a diagnosis of 
myositis, informs that the Veteran was told to return for 
treatment if his pain persisted; however, while there are 
plenty of other service treatment records, there is no other 
record of any complaints of or treatment for neck pain during 
service.  The Board further notes that the Veteran made no 
mention of an injury during a rocket attack during his 1973 
testimony, which was just three years after service.  
Consideration of the Veteran's claim under the provisions of 
38 U.S.C.A. § 1154(b) is consequently not warranted.  
Moreover, even assuming, arguendo, that the provisions of 38 
U.S.C.A. § 1154(b) are applicable, this statute does not 
absolve a claimant from the requirement of demonstrating 
current disability and a nexus to service, which is not 
indicated by the medical evidence.  

The Veteran maintains that he did not complain of neck pain 
after his separation from active duty because of his 
immediate enlistment into the Reserves.  According to the 
Veteran, he did not want to get thrown out of the Reserves.  
However, the Board notes that Reserve treatment records show 
numerous complaints for a host of other maladies, including 
left shoulder dislocation and pain, which the Veteran relayed 
had been incurred during active duty.  The Board thus does 
not find the reason proffered by the Veteran regarding the 
lack of medical evidence to be credible.  

The Board consequently finds that the weight of the probative 
evidence is against the Veteran's claim.  Accordingly, 
service connection on a direct basis must be denied.  38 
C.F.R. §§ 3.102, 3.303.  Moreover, as there is no 
corroborative evidence of a neck disorder within the year 
following the Veteran's separation from active duty, service 
connection under the presumptive provisions of 38 C.F.R. §§ 
3.307, 3.309 is also not warranted.  In addition, service 
connection as secondary to a left shoulder disorder is not 
warranted since the Veteran is not service-connected for a 
left shoulder disability, and the Board notes that the 
Veteran has not alleged, and the evidence does not suggest, 
that his nonservice-connected cervical spine disorder is 
related to a service-connected disability.  38 C.F.R. § 
3.310.




ORDER

Service connection for a cervical spine disorder is denied.




____________________________________________
Robert E. P. Jones
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


